Citation Nr: 0739411	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for lumbar strain 
(claimed as lumbago).  In July 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

The competent medical evidence shows that the present lumbar 
spine disability is not related to the veteran's service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  The RO provided the appellant 
with additional notice in November 2006, subsequent to the 
initial adjudication.  While the second notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained a medical opinion as to the etiology of 
the lumbar spine disability, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
contends that his VA examination was inadequate in that the 
examiner did not account for a 1994 x-ray examination, which 
shows lumbar spine impairment prior to his post-service motor 
vehicle accident in 1996, and also because the examiner 
mentioned multiple post-service vehicle accidents when the 
veteran only was involved in one accident.  The record does, 
in fact, mention two post-service motor vehicle accidents, 
one in 1996 and one noted in 1996 that took place two years 
prior in 1994, which would coincide with the 1994 x-ray 
finding of lumbar spine impairment.  It appears that the VA 
examiner had adequate relevant information before him to make 
an informed decision.  Therefore, another VA examination is 
not necessary to resolve this claim.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a lumbar spine 
disability.  As noted on a December 2006 VA examination 
report, he asserts that his current back disability is 
related to an injury in service when he was blown out of a 
truck and had to be transferred to a hospital.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has a current lumbar 
spine disability.  Private medical records dated from 1996 to 
2003 show diagnoses of lumbar strain and lumbar 
radiculopathy.  An October 1996 VA x-ray examination report 
shows an impression of early anterior lipping seen off the 
anterior vertebral aspect of L5 and partial lumbarization of 
the S1 sacral segment.  Private medical records dated from 
June 2003 to August 2003 further show impressions of 
bilateral L4-5 neural foraminal stenosis, mild degenerative 
disk bulging at the L3-4 and L4-5 levels, and lumbar spine 
facet joint arthropathy at the bilateral L4-5 levels.  A July 
2003 private medical record notes an earlier July 1994 x-ray 
finding of lumbarization of the S1 vertebral body.   A 
December 2006 VA examination report contains a diagnosis of 
degenerative disc disease of the lumbar spine. 

A February 1990 service medical record shows a diagnosis of 
lumbago, which is defined as pain in the lumbar region.  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
961.

As the record shows a current back disability and in-service 
findings of back pain, the determinative issue is whether 
there is a relationship between these.

Post-service records include an October 1996 private medical 
record, which notes that the veteran had complaints of low 
back pain and had been in a motor vehicle accident two years 
prior.  A November 6, 1996 private medical record also shows 
the veteran had back pain secondary to a motor vehicle 
accident that happened that day.  A June 1998 private medical 
record notes the veteran's history of lumbar strain injury 
three to four years ago resulting from a motor vehicle 
accident and that since then he had occasionally reinjured 
his back.  Two days prior, he reportedly had been pushing his 
lawnmower up a small incline and slipped falling down the 
hill and straining his lower back.  A December 1998 VA 
medical record notes that the veteran had been grabbed from 
behind and pulled to the ground in a wrenching motion 
suffering back spasm and contusion.  An April 2001 private 
medical record further shows the veteran reinjured his back 
trying to start his lawn mower.

A December 2006 VA examiner found that, based on the 
available records, the veteran's current back problems were 
not likely related to the in-service injury.  The examiner 
noted the veteran's assertion that his back problems began 
after trauma in February 1990, when he reported being blown 
out of a truck and having to be transported to Weed hospital.  
The examiner noted that a record of inpatient treatment 
existed from Weed hospital dated in February 1990 with the 
diagnosis of lumbago and no cause of injury noted.  The 
examiner indicated that lumbago was an old term referring to 
general back pain and that if the reason for his being seen 
was trauma the form would have or should have noted that.  
The examiner noted that the discharge physical in 1992 was 
normal and that the veteran stated that he had no spine 
problems at that time.  The examiner further mentioned that 
the veteran had multiple injuries after service including 
motor vehicle accidents that could easily account for his 
current condition and that there was no evaluation of back 
pain since 1992 that referred to the February 1990 trauma.

There is no competent medical evidence of record attributing 
the current disability to anything that occurred in service.

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current back 
disability is related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
competent medical evidence of record, which shows that there 
is no relation between the veteran's current lumbar spine 
disability and service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a lumbar spine disorder; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


